 

FILED

September 30, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT -

EASTERN DISTRICT OF
NIA

EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:18-PO-00046-CKD
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
RICK L. MARIER, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release RICK L. MARIER, Case No. 2:18-PO-00046-
CKD, Charge Failure to Appear , from custody subject to the conditions contained in the attached
“Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
Y_ (Other) Dft shall pay $10 special assessement within 24
hours._

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on _September 30,2019 at2:55 pm..

By _ /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
